Filed 11/14/22 In re Samuel A. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

 In re SAMUEL A., a Person                                    B316997, B317751
 Coming Under the Juvenile
 Court Law.                                                   (Los Angeles County
                                                              Super. Ct. No.
                                                              19CCJP00325A)

 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 PATRICIA A.,

           Defendant and Appellant.
PATRICIA A.,                           B318877

      Petitioner,                      (Los Angeles County
                                       Super. Ct. No.
      v.                               19CCJP00325A)

THE SUPERIOR COURT OF
LOS ANGELES COUNTY,
      Respondent;

LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES et al.,

       Real Parties in Interest.


      APPEALS from orders of the Superior Court of Los Angeles
County, Philip L. Soto, Judge. Dismissed.
      ORIGINAL PROCEEDINGS; writ petition to review order
setting hearing under Welfare and Institutions Code
section 366.26, Philip L. Soto, Judge. Petition denied.
      Liana Serobian, under appointment by the Court of Appeal,
for Defendant, Appellant and Petitioner.
      No appearance by Respondent Los Angeles County
Superior Court.
      Amir Pichvai for Plaintiff, Respondent and Real Party in
Interest the Los Angeles County Department of Children and
Family Services.
      Marissa Coffey, under appointment by the Court of Appeal,
for Real Party in Interest Samuel A.
                       ___________________




                                   2
     Patricia A., the mother of now-six-year-old Samuel A.,
appeals from December 17, 2021 and January 19, 2022 orders
denying multiple petitions filed by Patricia for modification of
                                          1
court orders. (Welf. & Inst. Code, § 388.) Because subsequent
events preclude us from providing Patricia any effective relief, we
dismiss these appeals as moot.
      In a separate original proceeding Patricia seeks
extraordinary writ relief (§ 366.26, subd. (l); Cal. Rules of Court,
rule 8.452) from the juvenile court’s February 23, 2022 order
after a combined statutory review hearing (§§ 366.21,
subds. (e)(1), (f)(1), 366.22, subd. (a)(1)) terminating family
reunification services and setting a hearing pursuant to
section 366.26 to consider a permanent plan of adoption for
Samuel. Patricia contends the court erred in terminating family
reunification services and in concluding further visitation with
Samuel would be detrimental to him. The petition is denied.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Initial and Amended Dependency Petitions,
         Jurisdiction Hearing and Disposition Order
       On March 20, 2019 the juvenile court sustained the first
amended petition filed by the Los Angeles County Department of
Children and Family Services pursuant to section 300,
subdivision (b)(1), finding Patricia’s unresolved history of alcohol
abuse left her unable to care for Samuel; Patricia suffered from
untreated mental health issues, including anxiety and
depression; Patricia self-medicated with alcohol to alleviate her
suffering; and her alcohol abuse and untreated mental health

1
      Statutory references are to this code unless otherwise
stated.




                                   3
issues placed Samuel at substantial risk of serious physical
harm.
      The court declared Samuel a dependent child of the court
and removed him from Patricia’s custody, finding by clear and
convincing evidence there would be substantial danger to
Samuel’s physical health and safety if he were returned to
Patricia. The court placed Samuel in the care and custody of the
Department and ordered family reunification services for
Patricia, including monitored visitation for a minimum of
six hours per week, participation in a drug and alcohol program
with random weekly testing, and individual counseling, including
a psychiatric evaluation, to address alcohol addiction, anxiety
                2
and depression.
      2. The Statutory Review Hearings and Reversals on Appeal
      The extensive post-disposition proceedings, including
Patricia’s section 388 petition to set aside the jurisdiction
findings pursuant to section 390 following a favorable Evidence
Code section 730 evaluation and her refusal to work with, and
active harassment of, the multitude of attorneys appointed to
represent her, as well as the juvenile court’s improper attempt to
address Patricia’s behavior by appointing a guardian ad litem for
her, are detailed in our prior decisions in In re Samuel A. (2020)
55 Cal.App.5th 1 (Samuel II) (reversing the juvenile court’s order
summarily denying Patricia’s section 388/390 petition as an
unauthorized motion for new trial) and In re Samuel A. (2021)

2
       We affirmed the court’s jurisdiction finding as to Patricia’s
alcohol abuse and disposition order. (In re Samuel A. (Dec. 16,
2019, B296535) [nonpub. opn.] (Samuel I).) We did not reach the
court’s additional jurisdiction finding of emotional instability.
(Ibid.)




                                   4
69 Cal.App.5th 67 (Samuel III) (reversing court order appointing
guardian ad litem).
       Our decision in In re Samuel III, supra, 69 Cal.App.5th 67,
filed September 21, 2021, directed the juvenile court to vacate all
orders made at hearings where Patricia, under the appointment
of a guardian ad litem, was denied the right to communicate
directly with her counsel, including the orders made at the
combined section 366.21, subdivisions (e) and (f), hearing and the
May 7, 2021 order pursuant to section 366.26 terminating
parental rights.
       We afforded the Department the opportunity to show cause
why Samuel III did not require summary reversal of Patricia’s
pending appeals from the juvenile court’s November 4, 2020 and
December 17, 2020 orders denying multiple section 388 petitions
seeking to set aside the guardian ad litem order and appointment
of new counsel; the April 8, 2021 order denying without a hearing
Patricia’s section 388 petition to modify the order terminating her
reunification services; and its May 7, 2021 order terminating her
parental rights. Receiving no response from the Department, we
reversed each of those orders. (See In re Samuel A. (Dec. 6, 2021,
B312480) [nonpub. opn.]; In re Samuel A. (Dec. 6, 2021, B310032
[nonpub. opn.].)
       3. Proceedings on Remand Leading to the Most Recent
          Statutory Review Hearing Terminating Reunification
          Services
      On October 27, 2021, before issuance of our remittitur in
Samuel III, supra, 69 Cal.App.5th 67, Patricia filed in propria
persona a section 388 petition seeking immediate visitation with
Samuel, citing our disposition in Samuel III as the basis for her
request. On November 5, 2021 the matter was transferred to a




                                  5
new bench officer who scheduled a hearing on Patricia’s petition
on November 29, 2021.
       Our remittitur in Samuel III issued on November 24, 2021.
In its November 24, 2021 written response to Patricia’s
October 27, 2021 section 388 petition, the Department urged the
court to deny any visitation, asserting Samuel was the most
stable he had ever been in the six months since Patricia’s rights
were terminated and visitation had ceased. The Department
argued it would not be in Samuel’s best interests to reinstate
visits with Patricia. The Department requested the court
consider the issue of visitation at the new statutory review
hearing (§§ 366.21, subds. (e), (f), 366.22). Alternatively, if the
court were inclined to order visitation immediately, the
Department requested the visits be three hours once a week at
the Department’s office with a security guard present.
       Samuel’s counsel also opposed Patricia’s section 388
petition as contrary to Samuel’s best interests and, like the
Department, requested the court consider the matter of visitation
at the statutory review hearing.
       On November 29, 2021 the juvenile court, citing our
remittitur in Samuel III, vacated its April 20, 2020 order
appointing a guardian ad litem for Patricia and continued the
hearing on Patricia’s October 27, 2021 petition to December 10,
     3
2021. The court ordered the Department to provide information

3
       Although Patricia had filed her October 27, 2021
section 388 petition in propria persona, the court stated it would
consider it rather than ordering counsel to refile it, but reminded
Patricia she is represented by counsel, advised her it would only
consider pleadings filed by her counsel, and ordered her to stop
filing in propria persona any more documents in the court.




                                   6
by December 8, 2021 whether visits in a therapeutic setting were
feasible.
       On December 8, 2021 the Department provided a last
minute information advising the court Samuel’s therapist had
told the Department in a voicemail, without further elaboration,
she would not be able to provide the information the court was
requesting. The Department’s further attempts to contact the
therapist went unanswered. The Department once again urged
the court to postpone any ruling on visitation to the statutory
review hearing. It also asked the court to deny Patricia’s petition
as not being in Samuel’s best interest.
             a. The December 17, 2021 hearing on Patricia’s
                October 27, 2021 Section 388 Petition
       At the hearing on Patricia’s October 27, 2021 section 388
petition, which was continued to December 17, 2021, Patricia’s
counsel argued our remittitur in Samuel III had “rewound the
statutory clock back to the [original] .21(e) hearing date of
September 2019.” Because Patricia was now within the statutory
reunification period, she argued, the court and the Department
had a duty to assist Patricia with, and provide, visitation.
Patricia’s counsel urged the court not to wait to the statutory
review hearing but to order visitation immediately, “beginning
today.”
       The court disagreed “the clock, the reunification clock, is
unwound on account of the court’s decision about the [guardian
ad litem].” According to the juvenile court, our decision did not
mean we “go back in time to the .21(e). We are moving forward
in time. And we will be setting a [statutory review] hearing in
January or February, whichever is appropriate, for a full hearing
on whether or not there’s still a substantial risk to the child if the




                                    7
child were returned to mother if there’s some reason why
additional services should be provided to try and reunify the child
with the mother. That does not mean that we roll back time and
give her another 18 months to try and reunify.”
       The court agreed with the Department and Samuel there
was no evidence of “changed circumstances” (other than our
opinion in Samuel III) and it was not in Samuel’s best interests
“to reinitiate on a regular basis visits or services for the mother
to try and reunify.” The court denied Patricia’s October 27, 2021
                    4
section 388 petition.
       Notwithstanding the denial of Patricia’s section 388
petition seeking visitation, the court ruled it would, over the
objections of the Department and Samuel, order one monitored
visit between Samuel and Patricia for two hours at the
Department with a security guard present. The court explained,
“I’m doing this because I want to see whether or not she will
learn to regulate her behavior so that I know . . . whether or not
this child actually can be safe with this mother. I don’t know if
that’s possible, but I think I at least owe her the opportunity for
her to show me that it is.” The court told the parties it would
receive reports from the caretakers and the Department as to
how Samuel reacted to the visit and would be making any further
rulings on visitation at the combined sections 366.21,
subdivisions (e), (f) and 366.22 hearing, which it set for
February 17, 2022. That visit took place on December 22, 2021.



4
      Before the court could finish its ruling, Patricia interrupted
the hearing, which was held remotely, and, after several
warnings, was excluded from the hearing.




                                   8
            b. The January 19, 2022 hearing on several
               section 388 petitions filed prior to our decision in
               Samuel III
       On January 19, 2022 the court held a hearing on the
three section 388 petitions Patricia had filed on November 3,
2020, November 25, 2020, and March 11, 2021, which we had
summarily reversed on appeal in December 2021 based on our
decision in Samuel III. All the petitions sought modification of
orders since reversed or vacated (with the exception of Patricia’s
request for new appointed counsel, which the court denied the
same day at a Marsden hearing). Rather than simply deny them
as moot, however, the court considered them as if they were new
section 388 petitions again seeking immediate and regular
visitation and, like the Department and Samuel, focused on
Patricia’s December 22, 2021 visit with Samuel.
       In its lengthy January 10, 2022 written response for the
January 19, 2022 hearing the Department detailed the history of
Patricia’s case and added information concerning the events that
had occurred after the termination of parental rights in May
2021. Among other things, the Department reported Patricia had
called police in May, June and November 2021 complaining
Samuel’s foster parents were abusing him, a complaint Patricia
had made about every foster parent with whom Samuel had been
placed, causing two families to request Samuel be moved and,
according to the Department, contributing to Samuel’s diagnosed
post-traumatic stress disorder. The welfare checks conducted
never found evidence of abuse.
       The night before Samuel’s scheduled December 22, 2021
visit, Samuel asked his foster parents if he could conduct the visit
by telephone. After he was told he was going to see Patricia in
person, Samuel went to bed. He became distraught and had




                                   9
difficulty calming down. The foster parents said he had not
exhibited that behavior since his visits with Patricia had been
terminated six months earlier.
       “Overall,” the Department reported, “the visit went well.”
Samuel referred to Patricia as “other Mama,” and he and Patricia
interacted well. Samuel told Patricia the judge had said they
were just going to do this “one time” visit together and no more.
Patricia responded that was not true and was told by the social
worker not to discuss the case. Patricia said, “Well, he’s the one
bringing it up.” Near the end of the visit Samuel told Patricia,
“I’m going to miss you a lot when I’m back home.” Patricia
responded, “I’m going to miss you a lot too.” A few minutes before
the visit ended, the social worker saw Patricia with her telephone
and heard multiple clicks from the mobile phone, indicating
Patricia was taking photographs of Samuel. The social worker
asked her to stop photographing Samuel; Patricia denied she was
taking photographs and insisted, in any event, she had the right
to do it. Samuel hugged Patricia goodbye. He “did not cry or
appear to be sad.” At the end of the visit, Patricia refused to
comply with a court order requiring she remain for 15 minutes
after Samuel left. She screamed at the social worker and the
security guard and told them she intended to report them both to
the FBI. Then she left.
       After the visit the foster parents reported Samuel had
“displayed some emotional dysregulation.” He asked his foster
mother to go with him to any other visits with Patricia and did
not like going without her there. At bedtime Samuel screamed
and cried and became inconsolable. It took 45 minutes for him to
calm down. The next night, he developed a rash over his upper
body that was identical to those he used to get when he was first




                                  10
placed with them and was suffering from post-traumatic stress
disorder. Since the December 2021 visit, the Department
reported, Samuel had not expressed any interest in visiting with
Patricia.
       The Department and Samuel’s counsel urged the court to
deny any further visitation pending the statutory review hearing
as not in Samuel’s best interests.
       Patricia, still represented by counsel, submitted in propria
persona a last-minute “walk-on” request challenging the
Department’s “false reports” and accusing the Department of
railroading and gaslighting her. She told the court she “fears for
her son’s life.”
       Patricia’s counsel argued all the Department’s evidence
was immaterial to the issue of visitation. There was no risk of
harm to Samuel in Patricia’s presence and, even if there were,
any risk could be ameliorated with an order of monitored
visitation. Given the absence of any danger to Samuel, Patricia’s
counsel argued, visitation must be ordered.
       Treating the three pending petitions separately, the court
denied the earliest one, emphasizing Samuel’s adverse response
to his last visit with Patricia. “He’s having a very negative
reaction to these visits. And it’s not something that
demonstrates to this court that the child would be benefitted by
further visits with the mother or other services to the mother.
For those reasons, the 388 will be denied.”
       Before ruling on the remaining two petitions the court
permitted Patricia to testify. Patricia described herself as a
“great mama” and insisted it was in Samuel’s best interests to be
with her. Patricia testified Samuel had told her during the last
visit that he loved and missed her and did not believe the things




                                   11
others were saying to him about Patricia. Patricia denied ever
yelling at social workers, making negative comments to Samuel
about how he was dressed or shoving a table in anger during a
visit. She also denied taking photographs of Samuel at the last
visit or yelling at the security guard.
        The court denied the remaining section 388 petitions, again
stating renewed visitation was not in Samuel’s best interests.
The court found Patricia’s denials of misconduct and abusive
behavior not to be credible and commented, as it had previously,
that Patricia resisted the efforts of the social workers, monitors
and lawyers who were part of the process. As for the December
visit, the court found, although there were some good aspects,
“there was still much of the same conduct that we had before
with mother saying things that she wasn’t supposed to say to the
child, speaking about the court case, being abusive to the social
workers, security guards and other personnel. This is all part
and parcel of mother not understanding and demonstrating the
things that we had hoped she’d learn in these classes that she
says she completed. . . . I wanted to give mom a visit and the
child a visit to see how everybody would react and see whether or
not that was a good signpost, if you will, to whether we can
resume more frequent visits that would be beneficial for the child
as well as the parent. It’s very clear to this court that’s not the
case. I’m sorry to say.”
        The court ordered Patricia, over her counsel’s objection, to
submit to weekly on demand alcohol and drug tests prior to the
statutory review hearing and reminded her a missed test is
considered a dirty test.




                                   12
     Patricia’s counsel again requested immediate visitation
pending the statutory review hearing. The court denied the
request.
     4. The Statutory Review Hearing and Order Terminating
         Family Reunification Services and Setting the Selection
         and Implementation Hearing
       In the Department’s report for the combined section 366.21,
subdivisions (e) and (f), and section 366.22 hearing and in a trial
brief prepared specially for the hearing, the Department
recommended the court terminate family reunification services
and set the matter for a selection and implementation hearing.
Samuel’s counsel also filed a trial brief similarly requesting the
termination of family reunification services and an order setting
the selection and implementation hearing.
       Both the Department and Samuel’s counsel argued that
Patricia had received nearly 24 months of family reunification
services, from at least the March 2019 jurisdiction hearing up
until reunification services were originally terminated in May
2021. Although Patricia maintained she had completed
parenting classes and individual counseling early in the case,
they argued, it was clear she had not learned anything. If
anything, her impulse control issues were worse than ever, and
she lacked all insight into how her temper tantrums, some
violent and in Samuel’s presence, affected Samuel.
              a. The Department’s last minute information
       In a last minute information for the court filed
February 16, 2022, the Department reported: Patricia did not
show up for alcohol and drug testing on February 1, 2022 and
February 7, 2022 as scheduled. On February 10, 2022 Patricia
called the California Highway Patrol reporting the social worker
transporting Samuel to visits had been physically and




                                  13
emotionally abusing him. She stated Samuel had a red stripe on
his face and on his torso when she last saw him and did not
believe those marks were seat belt related, as the officer had
suggested. She told the officer she had “won all her appeals” and
the dependency case was a fraud. She asked the officer to
investigate the social worker for abuse, but the officer explained
Patricia lacked personal knowledge of abuse. Patricia told the
officer she would be reporting him to the FBI, among other
authorities. The officer terminated the exchange.
       On February 10, 2022 Patricia also called the local police
department’s child protective hotline to insist the police conduct a
welfare check on Samuel at the foster parents’ home. The police
officers visited the foster parents’ home, spoke with Samuel and
reported no concerns.
       On February 14, 2022 a member of the Santa Monica Police
Department’s Mental Evaluation Team (MET) called the
Department to report Patricia had called the 911 emergency
number on February 8, 2022 . The MET officer stated she could
not provide details of Patricia’s health condition pursuant to the
Health Insurance Portability and Accountability Act (HIPAA)
without Patricia’s consent, but was concerned: Patricia had
suggested she had a child, and the MET officer was fearful of a
child being in Patricia’s care at that time. The Department
related that Samuel was not in Patricia’s custody.
       On February 8, 2022 the fire department went to Patricia’s
home after she had called the 911 emergency number. Due to
Patricia presenting with depressive symptoms, she was placed on
a psychiatric hold for 24 hours.
       On February 16, 2022 the Department received a call from
a Santa Monica Fire Department paramedic, “Mr. M.,” who said




                                   14
that in the last two months he had had been called to Patricia’s
residence three or four times. He reported it was abundantly
clear Patricia was not taking care of her health or well-being and
required immediate mental health assistance.
             b. The continuance of the statutory review hearing
                and Patricia’s walk-on request filed in
                propria persona
       The court continued the statutory review hearing to
February 22, 2022 after Patricia’s counsel filed another motion to
withdraw and Patricia filed, in propria persona, a motion to
disqualify Judge Soto.
       On February 22, 2022 the court denied the motion by
Patricia’s counsel to withdraw, struck the disqualification motion,
and proceeded to the statutory review hearing.
       The same day Patricia filed in propria persona a walk-on
request. She told the court not to believe Samuel’s foster parents,
noting they had made clear their intent to adopt Samuel and had
posted on social media (after Patricia’s parental rights were
initially terminated in May 2021) that they intended to be
Samuel’s “forever family.” As to her no-shows for alcohol testing,
Patricia claimed the Department had sent the testing referral to
an email address she does not routinely check; the email went to
her spam folder; and, when she finally saw the email on
February 9, 2022, she replied immediately and told the
Department she would gladly resume testing. Patricia
acknowledged going to the hospital—on February 10, 2022, not
on February 8, 2022—but for injuries she sustained in a bicycle
accident, which resulted in a concussion. She said she was not
placed on a psychiatric hold. According to Patricia, due process
demanded that she be provided with a new attorney, new social




                                  15
workers, and a new juvenile court judge who would not be biased
against her.
             c. The parties’ arguments at the hearing
       At the hearing (after her motion to withdraw was denied)
Patricia’s counsel requested six more months of services for
Patricia. Counsel told the court Patricia was willing and able to
comply with whatever additional orders the court deemed
appropriate. Asserting Patricia had a stable home and income,
counsel contended there was a substantial likelihood that Samuel
could be returned to Patricia’s home within the next six months.
Counsel specifically requested weekly monitored in-person visits.
       The Department urged the court to terminate reunification
services and set a selection and implementation hearing.
According to the Department Patricia’s compliance with her case
plan had been “woefully inadequate.” Although Patricia had
received a positive mental health evaluation from her therapist
in 2019, the same therapist had diagnosed Samuel with a life-
threatening parasitic illness, even though the therapist had
never seen Samuel. The Department asserted that the
therapist’s unprofessional diagnosis undermined the therapist’s
expertise and credibility. In addition, although Patricia had
attended parenting classes early in the case, she did so without
notifying the Department and without the instructor having
knowledge about the Department’s concerns. The instructor later
told the Department she wished she would have been informed so
she could have provided more help to Patricia.
       Patricia attended Alcoholic Anonymous meetings but
continued to deny she had any problem with alcohol even though
she had shown up to court in 2019 with alcohol on her breath.
More recently, in February 2022 she exhibited the same




                                 16
concerning behaviors that had led to the initiation of dependency
proceedings: Stomach pain complaints accompanied by alcohol
intoxication and emotional instability, leading to a 24-hour
psychiatric hold. Patricia did not show up for drug and alcohol
testing on February 1, 2022 and February 7, 2022. Although
Patricia displayed a “willingness” to test at her convenience, that
was not sufficient to protect Samuel, as the court had repeatedly
explained to her throughout these dependency proceedings.
       Samuel’s counsel similarly argued against extending the
reunification period. In addition to matters argued by the
Department, Samuel’s counsel stated Patricia had no impulse
control and posed a threat to Samuel’s safety.
       Both the Department and the Samuel’s counsel argued that
there was no likelihood Patricia could reunify with Samuel and
that Patricia, even if she had completed her case plan, lacked
insight into her own addiction and behavior and the effect of both
on Samuel. They also argued visitation was not only not in
Samuel’s best interests, as the court had earlier decided, but it
was also, in fact, detrimental to him, as the December 2021 visit
had confirmed.
             d. The court’s ruling
       The court found by a preponderance of the evidence that
return of Samuel to Patricia’s custody would create a substantial
risk of detriment to his safety, protection and physical and
emotional well-being. The court found by clear and convincing
evidence that Patricia, even if she had technically completed her
case plan, had failed to make substantial progress in the court-
ordered treatment plan over the nearly three years the case had
been in dependency proceedings, and it was not reasonable to
conclude Samuel could be returned safely to Patricia’s custody if




                                  17
another six-months of reunification services were ordered. Based
on Samuel’s strong physical and emotional reaction both just
before and immediately following the December 2021 visit, the
court found further visitation with Patricia would be detrimental
to Samuel and denied Patricia visitation in the post-reunification
period.
             e. Patricia’s statement in court
      After the court finished stating its ruling, the court granted
Patricia’s request to speak on her own behalf. Patricia repeated
the explanations for her no-show at the alcohol tests that she had
made in her walk-on papers. As for insight into her alcohol
abuse, Patricia stated she is a sponsor at Alcoholics Anonymous,
a member of Al-Anon and regularly attends meetings for both.
She had tested negative for alcohol for nearly two years during
these dependency proceedings. She insisted she had done
everything the court had asked her to do in order to bring her son
home.
      Patricia acknowledged being hospitalized in February 2020
but again claimed it was due to a concussion following a bicycle
accident, an injury that might have looked like a mental health
episode to an outsider—she was very dizzy—but was not. She
stated she had been taken to an “inappropriate” hospital location
and later moved to a proper treatment facility for her head
injury.
      Patricia also asserted she had not been well-served by her
current attorney Niti Gupta, the same attorney who had
requested the appointment of a guardian ad litem against
Patricia’s wishes. Patricia had been trying since before the
guardian ad litem was appointed to have Gupta removed from




                                   18
her case. Gupta had also asked the court several times to be
relieved.
       Patricia claimed social workers had lied, Gupta had lied or
withheld information from her, Samuel’s lawyer had lied, and
Samuel’s foster parents had lied. She had reported all of them to
the appropriate authorities. But, in the meantime, the court
should not believe the social workers, law enforcement officers or
the unnamed paramedic whose recent reports the court cited in
its ruling.
       Finally, Patricia stated the Department and the court were
correct that Samuel had been emotionally and physically
traumatized. But that trauma resulted from Samuel’s enormous
separation anxiety after being removed from Patricia and then
precluded for most of the proceedings from having meaningful
visits with her.
       The court thanked Patricia for her input and advised her of
her right to file a writ petition challenging its decision.
                            DISCUSSION
       1. Patricia’s Appeals from the Orders Denying Her
          Section 388 Petitions Are Now Moot
       Patricia has appealed from the court’s December 17, 2021
order (denying after hearing her October 27, 2021 section 388
petition seeking to vacate the court’s May 7, 2021 order
terminating her parental rights) and January 19, 2022 order
(denying after hearing multiple section 388 petitions originally
filed on November 3, 2020, November 25, 2020 and March 11,
2021, requesting removal of the guardian ad litem, appointment
of new counsel and liberalized visitation). The January 19, 2022
order also denied without a hearing Patricia’s January 3, 2022
section 388 petition, filed in propria persona, seeking to modify




                                  19
the court’s December 17, 2021 order granting Patricia a single
visit in December 2021. Patricia sought in that petition to
increase visitation to three hours per week.
       All of these orders have been mooted by subsequent events:
Samuel III reversed the order appointing a guardian ad litem
and directed the court to vacate orders made at all statutory
review hearings, including the order terminating her parental
rights. The court found at the February 2022 statutory review
hearing that any additional visitation with Patricia would be
detrimental to Samuel. And, in July 2022, while these appeals
were pending, the juvenile court granted the motion of Patricia’s
counsel, Niti Gupta, to be relieved and appointed new counsel for
        5
Patricia. In light of our denial of Patricia’s rule 8.452 petition
for extraordinary writ relief, effectively affirming the juvenile
court’s finding that further visitation would be detrimental to
Samuel, reversal of these orders denying Patricia’s various
section 388 petitions would not afford Patricia effective relief.
(See In re N.S. (2016) 245 Cal.App.4th 53, 58-59 [“[a]n appellate
court will dismiss an appeal when an event occurs that renders it
impossible for the court to grant effective relief”]; In re E.T.
                                  6
(2013) 217 Cal.App.4th 426, 436.)

5
       We granted Patricia’s request for judicial notice of the
court’s July 28, 2022 minute order granting Gupta’s motion to
withdraw as counsel.
6
       As discussed at oral argument, it may have more
appropriately been the Department’s burden following our
reversals to move in the juvenile court to restrict Patricia’s
visitation with Samuel, not Patricia’s to request visitation.
Nevertheless, given the court’s order allowing one visit and its




                                      20
     2. The Court Did Not Err in Summarily Denying Patricia’s
        January 3, 2022 Petition Filed in Propria Persona
      Patricia’s appeal from the court’s January 19, 2022 order
denying her January 3, 2022 section 388 petition filed in propria
persona fails for an additional reason. There was nothing
improper about the court’s order prohibiting Patricia, while
represented by counsel, from directly filing documents with the
court. Whether that petition should have been summarily denied
or precluded from being filed at all is immaterial. The court did
not err in refusing to consider it.
    3. The Court Did Not Err in Terminating Patricia’s
       Reunification Services at the Statutory Review Hearing
             a. Governing law
       When the court removes a dependent child from parental
custody, absent a specific statutory exception, it is required to
order the child protective services agency (here the Department)
to provide the parent with services to facilitate the reunification
of the family. (§ 361.5, subd. (a); see Tonya M. v. Superior Court
(2007) 42 Cal.4th 836, 843; In re Marilyn H. (1993) 5 Cal.4th 295,
307 [reunification services are among the “[s]ignificant
safeguards” that are built into the dependency statutory scheme];
In re M.F. (2019) 32 Cal.App.5th 1, 13 [“[f]amily reunification
services play a critical role in dependency proceedings”].)
       For a child under three years old on the date of initial
removal, as Samuel was, this period of reunification is
presumptively limited to six months. (§ 361.5, subd. (a)(1)(B);


subsequent finding further visitation by Patricia would be
detrimental to Samuel, any procedural error in this regard was
harmless.




                                  21
Tonya M., supra, 42 Cal.4th at p. 843.) The period may be
extended at both the six- and 12-month review hearing only upon
findings made at those hearings that continuation of services was
likely to facilitate reunification. (§ 366.21, subds. (e), (f);
Tonya M., at p. 844.)
       The Legislature has determined (with a limited exception
not relevant here) the maximum period for services is 18 months.
(§§ 361.5, subd. (a)(3), 366.22, subd. (a); Cynthia D. v. Superior
Court (1993) 5 Cal.4th 242, 249.) At the 18-month permanency
review hearing the juvenile court must order a child returned to a
parent’s custody unless it finds, by a preponderance of the
evidence, that return of the child will create a substantial risk of
detriment to the child’s safety, protection or physical or emotional
well-being. (§ 366.22, subd. (a).)
       If the child is not returned to a parent at the 18-month
review hearing or at least placed in the parent’s custody with
services (see Bridget A. v. Superior Court (2007) 148 Cal.App.4th
285, 311-312), the court must terminate reunification services
and order a hearing pursuant to section 366.26 after finding, by
clear and convincing evidence, that reasonable services have been
offered or provided to the parent or guardian. (§ 366.22,
             7
subd. (a)(3).)

7
       In Michael G. v. Superior Court (2021) 69 Cal.App.5th
1133, the court of appeal held that reunification services must be
terminated at the 18-month review hearing (barring applicability
of a limited exception of section 366.22, subdivision (b)), even if
the juvenile court determines reasonable services were not
provided during the most recent review period. The court
reasoned the statutory language did not condition the setting of
the section 366.26 hearing on the reasonable services finding.




                                   22
        The Department must offer or provide services designed to
eliminate the conditions that led to the juvenile court’s
jurisdiction finding. (T.J. v. Superior Court (2018)
21 Cal.App.5th 1229, 1240; Patricia W. v. Superior Court (2016)
244 Cal.App.4th 397, 420; see Cal. Rules of Court, rule 5.502(33)
[“‘reasonable services’ means those efforts made or services
offered or provided by the county welfare agency or probation
department to prevent or eliminate the need for removing the
child, or to resolve the issues that led to the child’s removal in
order for the child to be returned home, or to finalize the
permanent placement of the child”].) In assessing whether
reasonable services have been provided, the standard is not
whether the services “‘were the best that might be provided in an
ideal world, but whether the services were reasonable under the
circumstances.’” (In re J.E. (2016) 3 Cal.App.5th 557, 566;
accord, In re Misako R. (1991) 2 Cal.App.4th 538, 547.)
       We review the court’s finding that reasonable services were
offered or provided for substantial evidence. (See In re M.F.,
supra, 32 Cal.App.5th at p. 14 [“we review a reasonable services
finding ‘“in the light most favorable to the trial court’s order to
determine whether there is substantial evidence from which a
reasonable trier of fact could make the necessary findings based
on the clear and convincing evidence standard,”’” italics omitted];
T.J. v. Superior Court, supra, 21 Cal.App.5th at p. 1238 [same];
see Conservatorship of O.B. (2020) 9 Cal.5th 989, 1011-1012
[addressing appellate review of order requiring a finding by clear




(Michael G., at p. 1143.) On January 19, 2022 the Supreme
Court granted review, S271809.




                                  23
and convincing evidence].) We do not substitute our judgment for
the juvenile court or reweigh the evidence. (In re M.F., at p. 15.)
            b. Patricia has not demonstrated any error in failing
                to revise her case plan following our remand in
                Samuel III
      In challenging the court’s reasonable services finding,
Patricia contends the court failed to craft a new case plan
following our remand in Samuel III that was specifically tailored
to Patricia’s needs as they had evolved. For example, she
observes, the court did not order any additional mental health
treatment or alcohol programs other than random drug and
alcohol testing.
      Not only did Patricia fail to make this argument in the
juvenile court (she asked the court simply to order “whatever
services” it found appropriate to afford Patricia six more months
of reunification), but also she cites no authority for the
proposition that a revised case plan was required, particularly
here, where Patricia refused to cooperate or provide any
information when the Department specifically asked Patricia for
an update on her progress following our remand. In response to
the Department’s inquiry, Patricia told the social worker she had
completed all of her court-ordered case plan; she had no
unresolved mental health or alcohol issues; the social workers
were the ones with mental health issues; and she was reporting
them to law enforcement.
      Moreover, the court explained its order terminating
reunification services had little to do with Patricia’s case plan.
The court accepted that Patricia may have completed her court-
ordered programs, but emphasized her lack of insight and
apparent inability to learn anything from them. Patricia did not
believe she had a problem, and no amount of services it seemed




                                  24
                                            8
would benefit her or facilitate reunification. Patricia has cited
no evidence and no authority to support her claim the court erred
“as a matter of law” in failing to revise her case plan with
additional services after our remand.
            c. Substantial evidence supports the court’s limited
                visitation order after our remand
       Patricia also contends she received inadequate services
following our remand in Samuel III because she was only allowed
a single visit with Samuel. As Patricia’s counsel argued below,
the effect of our opinion in Samuel III, while not negating the
time or services Patricia had already received (and thus not
arguing for an additional 18 months of reunification as the court
had suggested), effectively returned Patricia to the reunification
phase where, absent a finding that visitation would jeopardize
Samuel’s physical safety (§ 362.1, subd. (a)(1)(B)), she was
statutorily entitled to some visitation. (See Serena M. v. Superior
Court (2020) 52 Cal.App.5th 659, 673 [visitation is “‘a critical
component, probably the most critical component, of a


8
      In rejecting Patricia’s request for “whatever services” the
court found appropriate, the court explained providing Patricia
with additional services would not facilitate reunification: “The
Department and everyone else involved in this case has bent over
backwards to try and accommodate the mother and provide her
with all services needed to reunify with her child despite the fact
that mother has been extremely argumentative, rude,
threatening, menacing to social workers, to professional
monitors, to foster parents, to the MAT [Multidisciplinary
Assessment Team] evaluator, to virtually everyone who was
responsible for providing services for her which she perceived,
apparently, as a threat instead of as somebody trying to help her
with this problem.”




                                  25
reunification plan’”]; In re T.W.-1 (2017) 9 Cal.App.5th 339, 347
[same].) The visitation ordered during the reunification period
“shall be as frequent as possible, consistent with the well-being of
the child.” (§ 362.1, subd. (a)(1)(A).)
       Patricia correctly observes the court did not make a finding
at the December 2021 hearing that visitation would jeopardize
Samuel’s safety. However, neither did the court deny her
visitation. To the contrary, on November 29, 2021, the first
hearing following issuance of our remittitur, the juvenile court
ordered the Department to contact Samuel’s therapist concerning
the feasibility of immediate visitation in a therapeutic setting.
When that information proved unavailable, the court ordered a
monitored visit between Samuel and Patricia to assess whether
renewed visitation after a period of no visitation would be, as the
Department and Samuel argued, harmful to Samuel. The court
did exactly what it was supposed to do: It ordered visitation,
while limiting the frequency pending the next hearing, to address
the concerns Samuel’s counsel had expressed about Samuel’s
well-being.
       In January 2022, after receiving conflicting reports as to
whether the December visit had proved detrimental to Samuel,
the court advised the parties it would address Patricia’s request
for more visitation at the upcoming statutory review hearing.
Then, at the combined statutory review hearing the court
expressly found that reasonable services, including visitation,
had been provided to Patricia following our remand.
       Patricia argues that a “single visit” during the period
between issuance of our remittitur and the statutory review
hearing cannot, “as a matter of law,” be considered reasonable
services, ignoring the nearly 24 months of services and visitation




                                   26
she was previously afforded. Viewed in isolation, we might agree.
However, considering the record as a whole, including the
services Patricia had already received, the marked improvement
Samuel had made after Patricia’s parental rights were
terminated and visitation had ceased, and the court’s effort to
balance Patricia’s entitlement to renewed visitation during the
limited period between our remand and the statutory review
hearing with concerns of Samuel’s well-being, we have no
difficulty finding substantial evidence supports the court’s
reasonable services finding and order terminating reunification
services.
       4. The Court Did Not Err in Refusing To Extend the
          Reunification Period
                            9
      Relying on section 352 and cases holding that the juvenile
court has discretion in an extraordinary circumstance to continue
the 18-month review hearing and extend reunification services
beyond the statutory limit (see, e.g., In re Elizabeth R. (1995)
35 Cal.App.4th 1774, 1787, 1796 [mother was hospitalized during
most of the reunification period; and, after her release, the child
welfare agency attempted to restrict visitation]; In re Dino E.
(1992) 6 Cal.App.4th 1768, 1777-1778 [child welfare agency never
developed a reunification plan for father]), Patricia contends the
guardian ad litem order, in effect for more than a year, presented
the type of extraordinary external circumstance that inhibited



9
      Section 352, subdivision (a)(1), provides in part, “[T]he
court may continue any hearing under this chapter beyond the
time limit within which the hearing is otherwise required to be
held, provided that a continuance shall not be granted that is
contrary to the interest of the minor.”




                                  27
her ability to reunify with Samuel and justified extending the
reunification period.
       Although the guardian ad litem order may have silenced
Patricia during hearings and prevented her from communicating
directly with her counsel, Patricia has provided no evidence, and
the record does not suggest, the guardian ad litem order had any
effect on the extended period of reunification services provided to
Patricia. Moreover, the juvenile court expressly acknowledged its
discretion under section 352 to continue the statutory review
hearing in an appropriate circumstance and found no basis to
exercise it. In fact, it explained, exercising that discretion would
have been contrary to Samuel’s interests. That finding was well
within the court’s discretion.
      5. The Court’s Finding That Visitation Following
         Termination of Reunification Services Would Be
         Detrimental to Samuel Was Supported by Substantial
         Evidence
      A parent is entitled to visitation even after reunification
services are terminated unless the court finds visitation would be
detrimental to the child. (§§ 366.21, subd. (h); 366.22,
subd. (a)(3).) In finding continued visitation would be
detrimental to Samuel, even in a monitored setting, the court
focused on the reports of the foster parents and the social worker,
each of whom described a return of Samuel’s extreme emotional
dysregulation immediately preceding and following the
December 22, 2021 visit, including, according to the foster
parents, a physical reaction that included a rash covering the
better part of his upper body.
      Patricia challenges the credibility of this evidence, noting
the absence of photographs of the rash, a statement under




                                   28
penalty of perjury by the foster parents or other indicia of
reliability, particularly since the foster parents, who wanted to
adopt Samuel, had a “vested interest” in thwarting reunification
efforts. However, the Department’s reports were received
without objection, the court properly considered them and found
that Samuel, who had previously overcome his post-traumatic
stress, had begun again exhibiting concerning physical and
emotional responses immediately before and right after the
December 2021 visit. To be sure, there was also evidence, which
Patricia emphasizes on appeal, as she did at the hearing, that the
majority of the holiday visit had gone well and Samuel told
Patricia he would miss her when he returned “home.” The court
considered all the evidence and found the additional trauma
caused by further visitation would be detrimental to Samuel.
Patricia disagrees with the court’s conclusion, but substantial
                                                   10
evidence supports the court’s detriment finding.




10
      Samuel’s counsel’s October 6, 2022 request for judicial
notice of a post-appeal juvenile court minute order dated
September 16, 2022 is denied as unnecessary.




                                  29
                            DISPOSITION
       Patricia’s appeals from the court’s December 17, 2021 and
January 19, 2022 orders denying her section 388 petitions are
dismissed as moot.
       Patricia’s petition for extraordinary writ relief from the
court’s order terminating her reunification services, setting a
selection and implementation hearing and denying her visitation
is denied.




                                    PERLUSS, P. J.



            SEGAL, J.



            FEUER, J.




                                  30